     Case 2:20-cv-01158-KJM-DMC Document 21 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BILLY DRIVER, JR.,                                 No. 2:20-CV-1158-KJM-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    U.S. DISTRICT COURT, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided by

19   Eastern District of California local rules.

20                  On December 22, 2020, the Magistrate Judge filed findings and recommendations

21   recommending that this action be dismissed without prejudice for lack of prosecution and failure

22   to comply with court rules and orders. ECF No. 19. The findings and recommendations were

23   served on the Plaintiff, which contained notice that the parties may file objections within the time

24   specified therein. Plaintiff has not filed objections.

25                  The court presumes that any findings of fact are correct. See Orand v. United

26   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations

28   of law by the magistrate judge are reviewed de novo by both the district court and [the appellate]
                                                         1
     Case 2:20-cv-01158-KJM-DMC Document 21 Filed 03/16/21 Page 2 of 2


 1   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3                  Accordingly, IT IS HEREBY ORDERED that:
 4                  1.     The findings and recommendations filed December 22, 2020, are adopted
 5   in full;
 6                  2.     This action is dismissed without prejudice; and
 7                  3.     The Clerk of the Court is directed to enter judgment and close the case file.
 8   DATED: March 15, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
